UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6576


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT L. NICHOLS, JR., a/k/a Robert L. Nicholas, Jr.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:06-cr-00199-JRS-1)


Submitted:   July 23, 2015                 Decided:   July 28, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert L. Nichols, Jr., Appellant Pro Se.       Dominick Salvatore
Gerace, II, Heather L. Hart, Stephen Wiley Miller, Assistant United
States Attorneys, Norman Scott Sacks, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert L. Nichols, Jr., appeals from the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a

sentence reduction based on Amendment 782 to the U.S. Sentencing

Guidelines Manual.      We affirm.

     The   district     court    properly   concluded        that   it     lacked

authority to grant a sentence reduction under § 3582(c)(2) because

Nichols’   Guidelines    range   was   driven    by    his   career      offender

designation and not by a drug quantity.         See United States v. Munn,

595 F.3d 183, 187 (4th Cir. 2010).

     Accordingly, we affirm on the reasoning of the district court.

United States v. Nichols, No. 3:06-cr-00199-JRS-1 (E.D. Va. filed

Mar. 30, 2015; entered Mar. 31, 2015).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                         AFFIRMED




                                       2